CAMPBELL, Judge.
The first bill of indictment that defendant was charged under read as follows:
“The Jurors for the State Upon Their Oath Present, That William Tollinger, [sic] Jr., Alias ‘Minnesota Fats' late of the County of Guilford on the 11th day of March 1970 with force and arms, at and in the County aforesaid, did unlawfully, wilfully, and feloniously obtain a credit card from the control of Norman A. Easter, the person named on the face of such credit card and to whom the credit card had been issued. This obtaining was done without the consent of the above named cardholder to whom such credit card had been issued for Humble Oil & Refining Company and which said card was in effect at the time of such obtaining, against the form of the statute in such case made and provided and against the peace and dignity of the State.”
Each of the other three bills of indictment contained similar language, substituting only the name of the person named on the credit card and the company that issued the credit card. Of the four credit cards involved, two were issued in the name of Norman A. Easter and two in the name of Jack K. Beeson.
*402The evidence presented by the State showed that defendant did not obtain any of the credit cards from the control of either Norman A. Easter or Jack K. Beeson, but instead took them from a garbage can after either finding them there or being told that they were there. The cards were, in fact, obtained by Summerlin in the course-of an armed robbery from Norman A; Easter and Jack K. Beeson.
 The defendant contends that there was a fatal variance between the proof and -the charge in the bills of indictment. We agree with this contention. A fatal variance between the indictment and the proof is properly raised by a motion for judgment as of nonsuit. 2 Strong, N. C. Index 2d, Criminal Law, § 107, p. 660. Article 19B of Chapter 14 of the Criminal Law provides for credit card crimes. There are many provisions in this Article, and it is entirely possible that the defendant violated one of these provisions. The evidence in this case, however, makes out a fatal variance from the charge contained in the bills of indictment. State v. Bell, 270 N.C. 25, 153 S.E. 2d 741 (1967); State v. McDowell, 1 N.C. App. 361, 161 S.E. 2d 769 (1968) State v. Cooper, 275 N.C. 283, 167 S.E. 2d 266 (1969). Compare with State v. Muskelly, 6 N.C. App. 174, 169 S.E. 2d 530 (1969).
In this case the motion of defendant for nonsuit should have been granted.
Reversed.
Judges Britt and Graham concur.